Citation Nr: 0906509	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-05 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as due to herbicide (Agent Orange) 
exposure.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1960 to 
August 1963 and from November 1963 to November 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
is from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
March 2003 substantive appeal (VA Form 9).  However, he 
failed to report for the hearing scheduled in August 2006.  
He has not explained his absence or requested to reschedule 
the hearing.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

During the course of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), holding that 
"service in the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a Veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  

VA disagreed with the Court's decision in Haas and sought to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court).  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
temporary stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those based on herbicide exposure in which the only 
evidence of exposure is the receipt of the VSM or service on 
a vessel off the shore of Vietnam.  The Veteran's claim for 
service connection for prostate cancer was unfortunately 
subject to this stay, as his service personnel records (SPRs) 
and one of his DD Forms 214 indicates that he received the 
VSM.  

However, most recently, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit Court issued another decision 
which in turn reversed the previous decision of the Court.  
Specifically, the Federal Circuit Court upheld VA's prior 
requirement that a Veteran must actually set foot within the 
land borders of Vietnam in order to be entitled to the 
statutory presumptions for disabilities claimed as a result 
of exposure to herbicides.  Regardless, the appellant in the 
Haas litigation filed for a rehearing of the Federal 
Circuit's decision, such that the decision was not yet final.  
However, more recently, the Haas litigation concluded, such 
that the stay for Haas-related cases was lifted and is no 
longer in effect.  See Chairman's Memorandum No. 01-09-04 
(January 22, 2009).  Therefore, the Board is now free to 
adjudicate the claim at issue in the present case.  


FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or 
visitation, in the Republic of Vietnam.

2.  There is insufficient evidence to show that the Veteran 
had exposure to Agent Orange or other herbicide agents during 
his military service on board the USS Higbee from August 1968 
to November 1969.  

3.  There is no evidence of prostate cancer or a prostate 
disorder in service or within one year after the Veteran's 
separation from service, and no competent evidence of a nexus 
between the Veteran's current prostate cancer and his period 
of active service, to include his alleged exposure to 
herbicides.




CONCLUSION OF LAW

Prostate cancer not incurred in or aggravated by service and 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in November 2001, 
April 2002, and May 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the May 2006 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the Veteran with all general VCAA notice 
prior to the July 2002 adverse determination on appeal.  But 
in Pelegrini II, the Court clarified that in these situations 
VA does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the Veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The Federal Circuit recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided additional VCAA notice in May 
2006, but did not go back and readjudicate the claim by way 
of a subsequent SSOC.  So in essence, based on the above 
caselaw, the timing defect in VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the Veteran did not submit any 
additional pertinent evidence that would affect the outcome 
of his claim after the May 2006 VCAA notice letter.  
Therefore, the absence of a subsequent SSOC after this notice 
is not prejudicial because the result of such a 
readjudication on essentially the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.    

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), SPRs, and private medical 
evidence as authorized by the Veteran.  The Veteran has 
submitted personal statements, additional private medical 
evidence, USS Higbee Deck Log records, and various Internet 
records.  The Veteran failed to appear to a Travel Board 
hearing scheduled for him in August 2006.  The Board notes 
that no medical examination has been conducted or medical 
opinion obtained with respect to the Veteran's prostate 
cancer claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met 
in this case.  The evidence does not reflect treatment for a 
prostate injury or condition in service.  Although prostate 
cancer is a presumptive herbicide disease, the Veteran did 
not serve in Vietnam for purposes of applying the 
presumption.  Further, there is neither medical evidence 
demonstrating that any current residual prostate disorder is 
linked to service, nor any evidence of continuity of 
symptomatology of a prostate disorder since service.  As 
service and post-service treatment records provide no basis 
to grant the claim, and in fact provide evidence against the 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations with Analysis

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

As to presumptive service connection, some diseases on the 
other hand are chronic, per se, such as malignant tumors, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate 
cancer is one of the diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service 
connection, prostate cancer may manifest at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii). 

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In 
fact, on May 8, 2008, the Federal Circuit issued its decision 
in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), 
where it confirmed VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  A 
Veteran who never went ashore from ship on which he served in 
Vietnamese coastal waters was not entitled to presumptive 
service connection due to alleged Agent Orange / herbicide 
exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the 
Federal Circuit held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a Vietnam 
Service Medal (VSM).  See Haas, supra.  See also VAOPGCPREC 
7-93 (holding that service in Vietnam does not include 
service of a Vietnam era Veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on 
a deep-water naval vessel in waters off shore of the Republic 
of Vietnam is not qualifying service in Vietnam).  
  
In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or 
other sources in order for the presumption of service 
connection for a herbicide-related diseased under 38 C.F.R. 
§ 3.309(e) to be applicable.  Exposure to herbicides is not 
presumed in such instances.  However, once exposure to 
herbicides has been established by the evidence of record, 
the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases is applicable.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his prostate cancer is due to 
exposure to Agent Orange or other toxic herbicide agent 
during his military service, and in particular while 
stationed aboard the USS Higbee in the coastal waters off 
Vietnam.  He asserts that herbicides were carried on the ship 
by sea breezes from the shore.  Although he does not contend 
that he actually disembarked from the USS Higbee in order to 
go ashore, he still believes his service involved visitation 
in the Republic of Vietnam because the ship was deployed and 
anchored in the bays, seas, and rivers immediately adjacent 
to areas sprayed by Agent Orange in Vietnam.  See his May 
2002 letter and September 2006 statement.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, private treatment and 
hospital records dated from 1997 to 2002 reveal current 
diagnoses and surgery for prostate cancer and residuals 
thereof.  Therefore, the evidence clearly shows prostate 
cancer with residuals of impotence and urinary incontinence.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the Veteran's military 
service, including his alleged exposure to Agent Orange or 
other herbicide aboard the USS Higbee off the coast of 
Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

In this vein, the Board acknowledges that prostate cancer is 
a disease associated with herbicide exposure for purposes of 
the presumption.  38 C.F.R. § 3.309(e).  However, the Board 
finds that the Veteran does not have "service in Vietnam," 
such that exposure to herbicides may not be presumed.  38 
U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
The Veteran has never alleged that he set foot on the 
landmass of Vietnam, even when anchored in various harbors 
off the coast of Vietnam.  His DD Form 214 and SPRs indicate 
that he served aboard the USS Higbee from August 1968 to 
November 1969 in the official waters of Vietnam.  The Veteran 
has also submitted Deck Logs from the USS Higbee dated during 
1969 revealing that the ship on several occasions did drop 
anchor in various harbors off the coast of Vietnam.  But 
there is no indication that the ship's personnel, in 
particular the Veteran, were allowed to go ashore.  That is, 
there is no evidence or allegation that the Veteran had duty 
or visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a).  See also VAOPGCPREC 27- 97 (holding that service 
on a deep-water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam).  Although the Veteran's DD Form 214 
indicates that he was awarded the Vietnam Service Medal as 
well as the Vietnam Campaign Medal, these awards do not prove 
actual "service in the Republic of Vietnam" for purposes of 
the regulations.  Haas, 525 F.3d at 1193-1194.  Further, 
there is no evidence from the service department or the 
ship's Deck Logs to confirm the Veteran's assertion that the 
USS Higbee visited the inland waters of Vietnam.  Haas, 525 
F.3d at 1187-1190.  Therefore, it cannot be presumed that he 
was exposed to a herbicide agent during his service.  

Since the Board has determined that the Veteran did not serve 
in the Republic of Vietnam during the Vietnam era, actual 
exposure to herbicides must be verified through appropriate 
service department or other sources in order for the 
presumption of service connection for a herbicide-related 
disease under 38 C.F.R. § 3.309(e) to be applicable.  
However, the Board finds absolutely no evidence to support a 
finding of actual exposure to herbicides in service.  The 
Veteran argues that herbicides were carried onto the ship by 
sea and bay breezes from the shore.  He has submitted an 
Internet article on sea and bay breezes dated in August 2006 
in support of this assertion.  But this article makes no 
mention of sea or bay breezes blowing herbicide onto nearby 
ships.  And the Board does not see any specific evidence in 
the claims file indicating that sea or bay breezes 
contaminated with Agent Orange or other herbicide were 
carried onto the USS Higbee in 1968 or 1969 when it was in 
the coastal waters of Vietnam.  In sum, there is simply no 
record of the Veteran's purported exposure to herbicides in 
service.  Overall, the Veteran's assertions regarding 
herbicide exposure are outweighed by the other evidence of 
record.  

As such, the Board finds the evidence is insufficient to 
demonstrate exposure to herbicides during his military 
service, and the Veteran is therefore not entitled to service 
connection for prostate cancer on a presumptive basis as 
discussed in 38 C.F.R. § 3.309(e).  This does not, however, 
preclude the Veteran from establishing his entitlement to 
service connection for prostate cancer with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994). 

However, the Board finds that service connection for prostate 
cancer on a direct basis is not warranted.  STRs are negative 
for any complaint, treatment, or diagnosis of a prostate 
disorder during service.  Post-service, the first mention in 
the claims file of complaints or treatment for prostate 
cancer is from 1997, approximately 27 years after the 
Veteran's discharge from service.  In fact, the Veteran has 
never alleged earlier prostate-related symptoms.  The Federal 
Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It 
follows that there is no basis to award service connection 
for his prostate cancer based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  In addition, the presumption 
of in-service incurrence for chronic diseases, in this case a 
malignant tumor, is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Finally, there is no competent evidence of a nexus between 
his prostate cancer and his military service decades earlier, 
to include his alleged exposure to herbicides at that time.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000). 
  
The Board acknowledges the Veteran is competent to report 
purported symptoms of prostate cancer and any related 
problems.  See 38 C.F.R. § 3.159(a)(2).  However, neither he 
nor his representative, without evidence showing that either 
has medical training or expertise, is competent to render an 
opinion as to the medical etiology of the prostate cancer.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's prostate cancer claim on 
either a direct or presumptive basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for residuals of prostate cancer, to 
include as due to herbicide (Agent Orange) exposure is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


